Title: From George Washington to Charles Carroll of Carrollton, 1 May 1796
From: Washington, George
To: Carroll, Charles (of Carrollton)


        (Private)
       
        
          Dear Sir,
          Philadelphia 1st May 1796.
        
        Your favor of the 23d Ultimo has been duly received. With respect to the application of Mr Freeman, I shall do, as I always

have done on similar occasions, and what I am sure you will approve of—namely to lay the recommendations of applicants by, until the hour comes when nominations are to be made; and then, after reference to them, and an attention to other circumstances (which is often essential) prefer those who seem to have the greatest fitness for the Office.
        Accompanying the information of the Election of Mr Sprigg, and the Instructions with which he was charged, you propound several interesting questions; such as I am persuaded your own good sense, after a resort to the debates on the important points which have been discussed, will leave you at no loss to solve: Few, however, I believe, acquainted with the proceedings in the Ho. of Representatives, conceive that the real question was, whether the Treaty with G: Britain was a good or a bad one; but whether there should be a Treaty at all without the concurrence of that house; and taking advantage of the partialities in favour of one Nation and of the prejudices against that of another with the aid of such unfavorable interpretations as they were disposed to give to some parts of the Treaty it was conceived that, no occasion more suitable, might ever occur to establish the principle & enlarge the powers they aimed at. On this ground therefore it was resolved to attempt, at every hazard, to render the Treaty making power a Nullity without their consent: nay worse to make it an absolute absurdity; Such as could not fail to reflect disgrace upon the understanding, & wisdom of those who framed, but on those also who adopted the Constitution, from the inconsistency of giving a Power to the President & Senate to make Treaties (and when made and ratified, declaring them to be the Supreme law of the land) and in the same instrument to vest a power in the house of Representatives: to fix their veto upon it unless bribery and fraud was apparent in the transaction (which in equity wd annul any contract) or ruin was so self evident as to make war, or any evil, preferable to the execution.
        With respect to the motives wch have led to these measures, and which have not only brought the Constitution to the brink of a precipice, but the Peace, happiness & prosperity of the country into eminent danger, I shall say nothing—Charity tells us, they ought to be good. but suspicions say they must be bad. At present, my tongue shall be silent.
        Every true friend to this Country must see, and feel, that the

policy of it is not to embroil ourselves with any Nation whatsoever; but to avoid their disputes & their politics; and if they will harrass one another, to avail ourselves of the Neutral conduct we have adopted. Twenty years peace, with such an increase of population and resources as we have a right to expect; added to our remote situation from the jarring powers, will in all probability enable us, in a just cause to bid defiance to any power on earth. Why then should we—prematurely embar⟨k⟩ (for the attainment of trifles comparatively speaking) in hostilities—the issue of which is never certain—always expensive—& beneficial to a few only (the least deserving perhaps) whilst it must be distressing & ruinous to the great mass of our Citizens. But enough of this—the people must decide for themselves and probably will do so, notwithstanding the vote has gone in favor of the appropriations by a majority of 51. to 48 as the principle and assumption of power which has been contended for remain although the consequences by the present decision probably will be avoided. With esteem & regard I am—Dear Sir Your most Obedt Se⟨r.⟩
        
          Go: Washington
        
      